UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. (Ce lOod+r

Violation:

UNITED STATES OF AMERICA

Vv.

Count One: Possession with Intent to Distribute
40 Grams or More of Fentanyl and 50 Grams
or More of Methamphetamine

(21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi), and
(b)(1)(B){wiit))

RAFAEL ASHWORTH,

Forfeiture Allegation:

)
)
)
)
)
)
Defendant
)
)
) (21 U.S.C. § 853)

INDICTMENT

COUNT ONE
Possession with Intent to Distribute 40 Grams or More of Fentanyl and
50 Grams or More of Methamphetamine

(21 U.S.C. §§ 841(a)(1), (6)(1)(B)(vi), and (b)(1)(B)(viii)))
The Grand Jury charges:
On November 17, 2019, in Natick, in the District of Massachusetts, the defendant,
RAFAEL ASHWORTH,

did knowingly and intentionally possess with intent to distribute 40 grams or more of a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule II controlled substance, and 50 grams or more
of a mixture and substance containing a detectable amount of methamphetamine, a Schedule I
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(vi), and

(b)(1)(B)(viti).
DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

1, Upon conviction of the offense in violation of Title 21, United States Code,

Section 841, set forth in Count One of this Indictment, the defendant,

RAFAEL ASHWORTH,
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result
of such offenses; and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such offenses.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the
defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the property
described in Paragraph 1 above.

All pursuant to Title 21, United States Code, Section 853.
A TRUE BILL

0"

Qaakon WEA

LEAH B. FOLEY

STEPHEN W. HASSINK

ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS

 

District of Massachusetts: December ! 6 , 2019
Returned into the District Court by the Grand Jurors and filed.

pall Jue € 205"

DEPUTY CLERK
